Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bill Conwell on 3/3/2022.
The application has been amended as follows: 

Claim 81. (Currently Amended) 
A method of processing first image data captured from an aisle of a store by a consumer's camera-equipped mobile device, said first image data depicting a first packaged food product on store shelving, the method comprising the acts: 
generating first identification data for the first packaged food product by applying a digital watermark decoding process or a pattern recognition process to said first image data; 
in response to a database query using said first identification data, obtaining first nutritional information for said first packaged food product, the first nutritional information including multiple elements; 

simultaneously with said displaying, also displaying a viewfinder window for the device camera on said screen. 

Claim 85. (Currently Amended) 
A non-transitory computer readable medium including software instructions that are operative to configure a camera- and screen-equipped mobile device to respond to camera capture of first image data depicting a first packaged food product as follows: 
generating first identification data for the first packaged food product by applying a digital watermark decoding process or a pattern recognition process to said first image data; 
in response to a database query using said first identification data, obtaining first nutritional information for said first packaged food product, the first nutritional information including multiple elements; 
displaying said multiple elements of first nutritional information in a first portion of a user interface on the screen of said mobile device; and 
simultaneously with said displaying, also displaying a viewfinder window for the device camera in a second portion of the user interface on said screen 
Allowable Subject Matter
Claims 70-82, 84-90 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The cited prior arts do not teach or suggest the features recited in claims 70-82, 84-90, as follows: “…the claim requires presenting corresponding first elements of nutrition information (perhaps calories for the first and second products) on a device screen, while simultaneously presenting corresponding second elements of nutrition information (perhaps sodium content for the first and second products). Moreover, this presentation is based on identification data generated while the two products are on a store shelf”. The claimed arrangement thus facilitates comparison of two different elements of nutrition data from two different products, and enables such comparison without requiring the user to lift move any product from the shelf (which can free the hand that would otherwise be needed to move the product for other purposes, such as keeping a child from wandering).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654. The examiner can normally be reached 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVID A AMINI/P.E., D.Sc., Art Unit 2613